Citation Nr: 1119018	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  05-36 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals of fracture of the odontoid process of the second cervical vertebrae with degenerative disc disease.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1959 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida awarded service connection for residuals of fracture of the odontoid process of the second cervical vertebrae with degenerative disc disease and assigned an evaluation of 10 percent effective from April 5, 2004; an August 2005 rating decision in which the RO in Atlanta, Georgia awarded service connection for degenerative disc disease of the lumbar spine and assigned an evaluation of 10 percent effective from April 5, 2004; and a January 2006 rating decision in which the RO in Columbia, South Carolina, denied entitlement to a TDIU.  The August 2005 rating decision also increased the evaluation for the Veteran's cervical spine disability to 20 percent disabling, effective from April 5, 2004.

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the Veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, the Veteran was awarded an increased evaluation of 20 percent for his service-connected residuals of fracture of the odontoid process of the second cervical vertebrae with degenerative disc disease during the pendency of the claim.  The Veteran has not suggested that this increased evaluation would satisfy his appeal for a higher initial evaluation of his disability.  Nor has he or his representative otherwise suggested that the maximum rating available for that disability is not being sought.  Therefore the Board concludes that the issue of entitlement to a higher initial rating for that disability remains before the Board.

The Veteran testified before the undersigned at a hearing in August 2009.  A transcript of the hearing has been associated with the claims folder.

The case was remanded by the Board in October 2009 to obtain additional treatment records and to afford the Veteran a new VA examination.  A review of the record indicates that the Board's remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of fracture of the odontoid process of the second cervical vertebrae with degenerative disc disease is manifested by disability tantamount to forward flexion no worse than 25 degrees with pain; there is no evidence of ankylosis, associated neurologic abnormalities or incapacitating episodes.

2.  The Veteran's service-connected degenerative disc disease of the lumbar spine is manifested by disability tantamount to forward flexion no worse than 70 degrees with pain; there is no evidence of associated neurologic abnormalities or incapacitating episodes.

3.  The Veteran is service connected for residuals of fracture of the odontoid process of the second cervical vertebrae with degenerative disc disease (20%) and degenerative disc disease of the lumbar spine (10%); the combined evaluation is 30 percent.  

4.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.45, 4.71a, Diagnostic Code (DC) 5243 (2010).

2.  The criteria for an initial rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.45, 4.71a, Diagnostic Code (DC) 5243 (2010).

3.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").  

Here, pre-decisional notice letters dated in April 2004 and October 2005 complied with VA's duty to notify the Veteran with respect to the underlying issues of entitlement to service connection for cervical lumbar spine disorders and the claim for entitlement to a TDIU, respectively.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A letter dated in September 2006 in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, the Veteran's claims for service connection for residuals of fracture of the odontoid process of the second cervical vertebrae with degenerative disc disease and for degenerative disc disease of the lumbar spine were granted by the October 2004 and August 2005 rating decisions and were evaluated as 20 percent disabling (cervical spine) and 10 percent (lumbar spine), effective from April 5, 2004 .  The Veteran perfected timely appeals with respect to the ratings initially assigned to these service-connected disabilities.  Because the Veteran's claims were initially ones for service connection, and because those initial claims have been granted, VA's obligation to notify the Veteran was met as the claims for service connection were obviously substantiated.  Id.  Additional VCAA notification regarding the downstream increased rating claim for this service-connected disability-the issue pertaining to this disorder that is currently on appeal-is not necessary.  Dingess, supra.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.

Pertinent VA opinions with respect to the issues on appeal were obtained in June 2005, September 2006, and April 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Thus, the Board finds that VA's duty to assist the Veteran in terms of obtaining appropriate VA examinations with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

	A.  Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the background discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disabilities.

The Court has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Consequently, the Board will evaluate the Veteran's diabetes mellitus disability as a claim for a higher evaluation of the original award.  Also, when an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that staged ratings are not warranted in these initial rating claims.

	1.  Cervical Spine

The Veteran contends that he is entitled to an initial rating in excess of 20 percent from April 5, 2004, for his residuals of fracture of the odontoid process of the second cervical vertebrae with degenerative disc disease due to the severity and frequency of his symptomatology.  The Board finds that the pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran's cervical spine disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, which evaluates impairment from intervertebral disc syndrome (IVDS).  IVDS (preoperatively or postoperatively) is evaluated under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Since September 23, 2003, DCs 5235-5243 are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5243 (2010).  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id.  A 40 percent evaluation is for application when there is unfavorable ankylosis of the entire cervical spine.  Id.  A 30 percent evaluation is for application with forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is for application with forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

As the Veteran filed his claim in April 2004, the Board finds that the new spine rating criteria are for application.  

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Id.

Note (1), which follows the rating criteria, indicates that for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Here, the Veteran was afforded a fee-based examination in June 2005.  He reported pain that traveled up to his head and down his back.  On a scale of one to ten, the Veteran rated his average pain as seven out of ten (7/10).  The pain was elicited by physical activity and came on by itself; it was relieved by medication.  The Veteran reported that he always had headaches.  There was no incapacitation and his only functional impairment was difficulty moving his head fully to the left, right, or up and down.  He reported that he missed about 20 days of work per month and was partially retired.  Examination revealed normal posture.  Upon examination of the cervical spine, there was pain on movement in flexion, extension, bilateral rotation, and bilateral lateral flexion.  There was no radiation to the arms, muscle spasm or tenderness.  There was no ankylosis of the cervical spine.  Range of motion testing revealed 30 degrees of flexion and then pain occurred; 30 degrees of extension and then pain occurred; lateral flexion of 30 degrees bilaterally and then pain occurred ; and lateral rotation of 60 degrees bilaterally and then pain occurred.  All ranges of motion were stopped by pain.  After repetitive use or during a flare-up, pain additionally limited joint function.  There was some fatigue and weakness after repetitive use.  There was no lack of endurance or incoordination after repetitive use.  The examiner was unable to determine the additional limitation in degrees without resort to mere speculation.  Neurological examination revealed normal motor and sensory functions; bilateral triceps and biceps reflexes were 2+.  

The Veteran was afforded a second fee-based examination in September 2006.  His symptoms included stiffness, weakness, and a feeling of "cracking, popping and grinding" when turning his head.  The Veteran reported that his neck felt "thick and tight" with lack of movement.  He made a constant effort to hold the head upright.  Pain was 7/10 and was elicited by activity or could come on by itself.  The pain traveled to the head and upper back.  He required complete bed rest when the pain was at its worst.  The pain could increase to cause a more severe headaches.  He had periods of recommended bed rest prescribed by a doctor as often as four to five times a month; over the past year, it was 40-45 times.  He reported that he was unable to hold his head upright and straight, and was unable to turn left, right, and back to drive, and was unable to work since August 2005.  

Examination revealed a normal posture.  There was radiation of pain on movement with neck rotation with complaints of pain to the neck and trapezius.  There was no evidence of muscle spasm, tenderness or ankylosis.  Range of motion testing revealed 30 degrees of flexion with pain at 25 degrees; zero degrees of extension with pain at zero degrees; 15 degrees of lateral flexion bilaterally with pain at 15 degrees; right lateral rotation of 45 degrees with pain at 45 degrees; and left lateral rotation of 30 degrees with pain at 30 degrees.  After repetitive use, range of motion was additionally limited by pain at the base; movements showed pain.  There was no weakness, fatigue, lack of endurance or incoordination.  The examiner was unable to determine the additional limitation in degrees without resorting to mere speculation.  Position of the head was within normal limits; symmetry in appearance and symmetry in spinal motion were present; and curvatures of the spine were within normal limits.  There was no evidence of IVDS of the cervical spine with nerve root involvement.  Neurological examination revealed normal sensory and motor function of the upper extremities.  Biceps and triceps reflexes were normal and symmetric bilaterally at 2+.

A letter from M.G., D.C. dated in September 2006 indicates that the Veteran was advised to utilize bed rest and physiotherapy at home for his cervical degenerative disease.  The letter does not indicate that the Veteran had periods of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Although the letter indicates that it was advisable for bed rest, it does not indicate that bed rest was required to treat the Veteran.  

The Veteran was afforded a third VA examination in April 2010.  The Veteran denied use of neck collars.  There was no evidence of flare-ups or incapacitating episodes of the neck during the past 12 months.  The Veteran could dress and undress himself and handled his eating and toilet activities.  He could walk one and a half blocks and lift up to 40 pounds.  The Veteran reported that he had pain in the middle of the back of the neck and it radiated up to the back of the head and to the top of the shoulders; it did not radiated down his arms or further down into his hands.  Aggravating factors were any awkward movements; thus, he could not drive because he could not turn his head well enough to look behind him.  It also took him a little while to loosen the neck if he was in one position for awhile.  The Veteran appeared anxious, but the examiner could not detect that he was in acute pain although the Veteran reported that he was in pain.  

Examination revealed that he maintained the cervical lordosis.  There was no paravertebral spasm in the neck.  Range of motion testing revealed flexion of 60 degrees; extension of 15 degrees; lateral flexion of 15 degrees bilaterally; and lateral rotation of 15 degrees bilaterally.  There was no evidence of pain, fatigue, weakness, lack of endurance, instability or incoordination with repeated testing.  There was no additional loss of joint function or motion with use due to repeated testing.  Biceps, triceps, and supinator reflexes were 1+ but present and equal bilaterally.  He had no loss of power or loss of sensation in the upper extremities.

VA treatment records dated through March 2010 reveal the Veteran's continued complaints of pain and treatment for his cervical spin.  The records also show the Veteran's repeated complaints of headaches that he associated with his cervical spine disability.  In December 2006, he reported having numbness and tingling in his right hand.  Physical rehabilitation records dated in September 2009 revealed that the Veteran's ranges of motion were within normal limits in flexion, extension, lateral flexion bilaterally, and lateral rotation bilaterally.  The Veteran had normal muscle bulk for age and normal tone in his upper extremities.  There were no focal atrophic changes or focal tenderness to palpation of upper limbs.  Strength was 5/5 throughout his upper extremities.  Deep tendon reflexes were 1+ to 2+ and symmetric throughout his upper extremities.  

Lay statements received from the Veteran's wife in September 2005 and from a friend in September 2006, respectively, indicate the Veteran's problems with pain and reiterate the symptoms reported above at the examinations.

Based on a review of the evidence, the Board finds that an initial rating in excess of 20 percent for the Veteran's service-connected cervical spine disability is not warranted at any time since the award of service connection.  The next higher rating of 30 percent requires forward flexion to be 15 degrees or less, or favorable ankylosis of the entire cervical spine.  At no time since the award of service connection has the Veteran's forward flexion of his cervical spine been shown to be 15 degrees or less, even when taking into account his pain on motion.  At worst, when limited by pain the Veteran's forward flexion was shown to be to 25 degrees in September 2006.  Additionally, no ankylosis has ever been shown.  Accordingly, the Board concludes that the evidence of record does not support the criteria required for a rating in excess of 20 for this service-connected disability.

Furthermore, the evidence does not show that the Veteran has any associated neurologic abnormalities; consequently, a separate rating for neurologic abnormalities is not warranted.  Although the Veteran has reported subjective headaches and numbness in his right hand, the copious medical records do not reveal an objective neurologic abnormalities associated with his cervical spine disability.

The Board has also considered whether a rating in excess of 20 percent for IVDS based on incapacitating episodes is warranted.  As noted above, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The Veteran reported at periods of recommended bed rest prescribed by a doctor as often as four to five times a month at the September 2006 examination.  However, despite the Veteran's report of recommended bed rest, the Board does not find that the evidence supports a finding of an incapacitating episode.  The Veteran reported recommended bed rest; he did not indicate that he had acute signs and symptoms that required bed rest and treatment by a physician.  Furthermore, Dr. M.G.'s September 2006 letter indicates that it was advisable for the Veteran to have bed rest, as opposed to required to treat his symptoms.  Thus, the Board finds that the Veteran does not have incapacitating episodes as defined by the rating criteria.  Therefore, an initial rating in excess of 20 percent based on incapacitating episodes is not warranted.
Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's residuals of fracture of the odontoid process of the second cervical vertebrae with degenerative disc disease warrants an initial rating in excess 20 percent at any time during the pendency of this appeal.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for a rating in excess of 20 percent since April 5, 2004, for this service-connected disability.  

	2.  Lumbar Spine

The Veteran contends that he is entitled to an initial rating in excess of 10 percent from April 5, 2004, for his degenerative disc disease of the lumbar spine due to the severity and frequency of his symptomatology.  The Board finds that the pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran's lumbar spine disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, which evaluates impairment from IVDS.  IVDS (preoperatively or postoperatively) is evaluated under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula, a 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5243.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.

As the Veteran filed his claim in April 2004, the Board finds that the new spine rating criteria are for application.  

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

The Veteran was afforded a fee based examination in June 2005.  The Veteran reported pain that traveled into his legs, which he rated as 7/10.  It was elicited by physical activity and came on by itself.  He reported that his symptoms were pretty much constant.  He had no incapacitation.  The functional impairment was difficulty walking, standing, and driving for prolonged periods of time.  He reported that he lost about 20 days from work per month; he was semi-retired.  His gait was normal.

Examination revealed radiation of pain on movement, primarily flexion at 80 degrees.  There was no muscle spasm or tenderness.  Straight leg raising was positive on the right and negative on the left.  There was no ankylosis.  Range of motion testing revealed flexion of 80 degrees and then pain occurred; extension of 30 degrees; lateral flexion of 30 degrees bilaterally; and lateral rotation of 25 degrees bilaterally and then pain occurred.  After repetitive use or during a flare-up, pain had the major functional impact, but fatigue and weakness also limited function.  There was no lack of endurance or incoordination after repetitive use.  Without resorting to mere speculation, the examiner was unable to determine the additional limitations in degrees.  There was no IVDS or chronic or permanent nerve root impairment.  Motor and sensory functions were normal.  Bilateral knee and ankle reflexes were 3+.  The examiner indicated that the Veteran had right lower extremity radiculopathy.

The Veteran was afforded a second fee based examination in September 2006.  His symptoms included stiffness after sitting back and he was unable to stand without pain.  He had weakness and used a cane to steady himself when standing and walking.  The Veteran reported that his left leg burned and became numb after sitting or standing; he also had calluses on the bottom of each foot at the outer edges.  He had constant pain that he rated as 8/10, with 10+ when the pain was sharp.  Pain was elicited by physical activity or came on by itself.  He reported that the pain traveled down the back to the hips and to the left leg, which burned and had numbness.  He reported periods of recommended bed rest as often as four to five times a month, with 40-45 times over the past year.  He was unable to sit, stand or walk in excess of 20-30 minutes at a time. 

Examination revealed no heat, redness, swelling or effusion.  There was no evidence of muscle spasm, tenderness, or ankylosis; and straight leg raises were negative bilaterally.  Range of motion testing revealed forward flexion of 90 degrees; after straight leg raise, both legs raised to 90 degrees; 60 degrees on standing flexion; extension of 15 degrees; lateral rotation of 20 degrees bilaterally with pain at 20 degrees on the left; right lateral rotation of 30 degrees; and left lateral rotation of 35 degrees with pain at 30 degrees.  After repetitive use, range of motion was not additionally limited by pain, weakness, fatigue, lack of endurance or incoordination.  Symmetry of appearance and symmetry of spinal motion were present; curvatures of the spine were within normal limits; and there was no evidence of IVDS with nerve root involvement.  Motor and sensory functions were normal.  Knee and ankle reflexes were normal and symmetric at 1+.  No bowel, bladder or erectile dysfunctions were reported.  

The Veteran was afforded a VA examination in April 2010.  The Veteran reported pain in the middle of his back that radiated to the left buttock, then down the side and front of the thigh to the knee, and then down the front to the top of the foot.  On the right side, he had pain radiating to the right buttock and no pain going down the leg.  The discomfort was aggravated by sitting too long, standing too long or walking too long.  He reported that he had to change positions and that he could walk a couple of blocks but then had to stop and rest.

Examination revealed that he maintained his lumbar lordosis.  There was no evidence of scoliosis, although on x-ray there was a mild curve concave to the right; the examiner believed that was positional.  The Veteran had had no paravertebral spasms.  Range of motion testing revealed forward flexion of 70 degrees; extension of 30 degrees; lateral flexion of 30 degrees bilaterally; and lateral rotation of 30 degrees bilaterally.  The ranges of motion were done three times and there was no evidence of pain, fatigue, weakness, lack of endurance, instability or incoordination with repeated testing.  There was no additional loss of joint function or motion with use due to repeated testing.  Knee and ankle reflexes were 2+ and equal.  He had no loss of sensation in the lower extremities and had 5/5 power in both lower extremities to include dorsiflexion and plantar flexion of the ankles.  The examiner opined that there was minimal progression of his problems in the low back.

VA treatment records dated through March 2010 show the Veteran's repeated complaints of lumbar spine pain and treatment for his lumbar spine disability.  The records also document the Veteran's complaints of numbness, weakness, and pain in his left leg.  In this regard, a record dated in September 2008 shows a diagnosis of radiculopathy.  Although the records show a diagnosis of radiculopathy and the Veteran's subjective complaints of lower extremity numbness, weakness, and pain, the evidence does not show any objective neurological problems.  Furthermore, the records show that the Veteran is treated for erectile dysfunction; however, no medical professional has associated the Veteran's erectile dysfunction with his lumbar spine disability.  Physical rehabilitation records dated in September 2009 revealed that the Veteran's ranges of motion were within normal limits in flexion, extension, lateral flexion bilaterally, and lateral rotation bilaterally.  The Veteran had normal tone in his lower extremities.  There were no focal atrophic changes, or focal tenderness to palpation of the lower limbs.  Strength was 5/5 throughout his lower extremities.  Deep tendon reflexes were 1+ to 2+ and symmetric throughout his lower extremities.  No ankle clonus was elicited and toes were down going to plantar stimulation bilaterally.
Based on a review of the evidence, the Board finds that an initial rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability is not warranted at any time since the award of service connection.  The next higher rating of 20 percent requires that forward flexion be greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  At no time since the award of service connection has the Veteran's forward flexion of his lumbar spine been shown to be greater than 30 degrees but less than 60 degrees, or has his combined range of motion been less than 120 degrees, even when taking into account his pain on motion.  At worst, when limited by pain the Veteran's forward flexion was shown to be to 70 degrees in April 2010.  Accordingly, the Board concludes that the evidence of record does not support the criteria required for a rating in excess of 10 for this service-connected disability.

Furthermore, the evidence does not show that the Veteran has any associated neurologic abnormalities; consequently, a separate rating for neurologic abnormalities is not warranted.  As discussed above, the evidence indicates subjective complaints of numbness, weakness, and pain in his left leg; however, no objective neurologic abnormalities have been shown.  In this regard, the Veteran had normal motor and sensory examinations throughout the pendency of this appeal.  No medical professional has provided any finding of an objective neurologic abnormality for which a separate rating may be assigned.  Furthermore, no bowel or bladder dysfunctions have been shown.  Additionally, although the Veteran has erectile dysfunction, the evidence does not show that it is the an abnormality associated with his lumbar spine disability.  Accordingly, separate ratings for neurologic abnormalities are not warranted.  

The Board has also considered whether a rating in excess of 20 percent for IVDS based on incapacitating episodes is warranted.  As discussed above, the evidence does not show that the Veteran has incapacitating episodes as defined by the rating criteria.  Therefore, an initial rating in excess of 10 percent based on incapacitating episodes is not warranted.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's degenerative disc disease of the lumbar spine warrants an initial rating in excess 10 percent at any time during the pendency of this appeal.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for a rating in excess of 10 percent since April 5, 2004, for this service-connected disability.  

	B.  TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2010).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any non-service-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2010) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the current appeal, the Veteran is service connected for residuals of fracture of the odontoid process of the second cervical vertebrae with degenerative disc disease, evaluated as20 percent disabling; and degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling.  His combined rating is 30 percent.  As such, he does not meet the criteria for consideration for entitlement to TDIU on a schedular basis because the rating does not satisfy the percentage requirements of 38 C.F.R. § 4.16a.  

It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a total rating, based on unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Regarding his employment background, in his application for TDIU, the Veteran reported that he last worked in 2005 as a car salesman.  Prior to that employment, the Veteran reported to the April 2010 examiner that he worked in a stock room for 25 years and then as an insurance salesman for nine years.  Information from the Veteran's last employer dated in October 2005 shows that the Veteran's employment was terminated due to a lack of performance.  Subsequently, in December 2006, his last employer wrote a letter modifying the October 2005 statement that the Veteran was terminated for a lack of performance.  The letter indicates that the Veteran's inability to "physically" perform the duties required, due to his disability, resulted in his status as unemployable.  A lay statement received in September 2006 from a friend indicates that the Veteran had to stop work due to his inability to walk, stand, and tolerate pain.  Regarding his educational background, in his application for TDIU, the Veteran reported having a high school education.  He did not report any education or training.  

Here, based on a review of the evidence, the Board finds that entitlement to a TDIU is not warranted.  The evidence does not show that the Veteran's service-connected disabilities-residuals of fracture of the odontoid process of the second cervical vertebrae with degenerative disc disease and degenerative disc disease of the lumbar spine-alone prevent him from working.  The Veteran has not submitted any evidence to indicate that his service connected disabilities render him incapable of performing the physical and mental acts required by employment.  Although the Veteran's last employment ended as a result that he could not physically perform his duties, the evidence does not indicate that the Veteran is incapable of performing the mental acts required by employment.  The Veteran has not shown how he is precluded from any substantial and gainful employment as a result of his service-connected disabilities, employment and educational background.  Since the Veteran was last employed in 2005, he has not provided any evidence indicating that he is unable to secure and follow a substantially gainful occupation.  Indeed, he has not shown any efforts to seek employment or that he has been denied gainful employment as a result of his service-connected disabilities, employment and educational background.  The fact remains that the evidence does not show that the Veteran is precluded from employment solely as the result of his service-connected disabilities, employment and educational background.  Notwithstanding the Veteran's contentions, the evidence of record does not indicate that he is able to secure and follow a substantially gainful occupation due to his disabilities.  

Although the Veteran's service-connected disabilities may cause interference to some extent with his employability, such interference is contemplated in the 30 percent combined rating currently assigned, and the evidence of record does not demonstrate that his service-connected disabilities result in unemployability.  The VA examination and treatment records do not reflect that his service-connected disabilities result in his inability to work.  

Accordingly, the Board finds, based on this evidentiary posture, that the preponderance of the evidence is against the Veteran's TDIU claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a TDIU is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).


ORDER

Entitlement to an initial rating in excess of 20 percent for residuals of fracture of the odontoid process of the second cervical vertebrae with degenerative disc disease is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.

Entitlement to a TDIU is denied.



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


